Exhibit 10.101

 

AMENDMENT NO. 1 TO THE
SECOND AMENDED AND RESTATED ADVISORY SERVICES AGREEMENT

 

AMENDMENT NO. 1 to the SECOND AMENDED AND RESTATED ADVISORY SERVICES AGREEMENT,
dated as of March 31, 2006, among SECURITY CAPITAL CORPORATION, a Delaware
corporation (“Security Capital”), and CAPITAL PARTNERS, INC., a Connecticut
corporation (“Capital Partners”).  Capitalized terms used but defined herein
shall have the meanings ascribed to such terms in the Advisory Services
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Security Capital and Capital Partners entered into that certain Second
Amended and Restated Advisory Services Agreement, dated as of December 23, 2005,
and effective as of January 1, 2006 (the “Advisory Services Agreement”),
pursuant to which Capital Partners agreed to, among other things, continue, from
and after January 1, 2006, to provide advisory services to Security Capital and
its subsidiaries in the areas of investments, general administration, corporate
development, strategic planning, stockholder relations, financial matters and
general business policy for a fee of $1,550,000 per annum;

 

WHEREAS, Security Capital has commenced a formal sale process for the Sale of
Security Capital in an effort to maximize stockholder value by seeking for its
stockholders the highest price reasonably attainable for Security Capital; and

 

WHEREAS, pursuant to the Advisory Services Agreement, the Board of Directors of
Security Capital (the “Board”) has assigned Capital Partners, and its President
and Chief Executive Officer, the responsibility to manage the formal sale
process; and

 

WHEREAS, the Board has determined that the appropriate structure for maximizing
stockholder value in the formal sale process and to receive the highest price
reasonably attainable for Security Capital is to engage in a Sale of Primrose
prior to a Sale of Security Capital; and

 

WHEREAS, Security Capital and Primrose Holdings, Inc. (“Primrose”) have entered
into that certain Stock Purchase Agreement (the “Stock Purchase Agreement”),
dated as of February 10, 2006, among PHC Acquisition, Inc. (“PHC”), Primrose,
Security Capital and the other parties set forth on Schedule A and Schedule B
thereto, pursuant to which PHC will acquire all of the shares of Primrose held
by Security Capital; and

 

WHEREAS, as a condition to entering into the Stock Purchase Agreement, PHC
required that Security Capital, Capital Partners and Primrose amend the Advisory
Services Agreement to remove Primrose as a party without liability to Primrose
or its subsidiaries other than the payment of the $193,750 Fee that is payable
by Primrose to Capital Partners pursuant to the Advisory Services Agreement,
which amount is being paid by Primrose to Security Capital simultaneously with
the execution of this Agreement; and

 

WHEREAS, the Compensation Committee of the Board, the Audit Committee of the
Board and the full Board, a majority of the members of which are independent
directors, have

 

--------------------------------------------------------------------------------


 

unanimously determined that such an amendment to the Advisory Services Agreement
is in the best interests of Security Capital and all of its stockholders; and

 

WHEREAS, Security Capital and Capital Partners desire to amend the Advisory
Services Agreement to reflect such matters.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree, intending to be legally bound, to amend the Advisory
Services Agreement, as follows:

 

1.             Primrose is hereby removed as a party to the Advisory Services
Agreement and is hereby released from, and Security Capital and Capital Partners
shall indemnify and save Primrose harmless against, any and all liabilities,
obligations, claims and expense arising under, or with respect to, the Advisory
Services Agreement.

 

2.             Section 1(b) of the Advisory Services Agreement is hereby deleted
in its entirety without liability.

 

3.             Section 2(b) of the Advisory Services Agreement is hereby deleted
in its entirety and replaced with the following:

 

(b)           Notwithstanding anything in this Agreement to the contrary, in the
event of a Sale of Security Capital, this Agreement shall automatically
terminate on the earlier of (A) the six-month anniversary of the consummation of
the Sale of Security Capital and (B) December 31 of the year in which the Sale
of Security Capital is consummated.

 

4.             Section 3 of the Advisory Services Agreement is hereby deleted in
its entirety and replaced with the following:

 

3.             Advisory Fee.

 

(a)           Security Capital shall pay to Capital Partners an advisory fee
(the “Fee”) at the rate of $1,550,000 per annum for the services described in
Section 1.  The Fee shall be payable in equal quarterly installments, in
advance, with the installment for each quarter payable on the first day of the
first month of such quarter; provided that, (i) in the event that a Sale of
Security Capital is consummated on or prior to March 31, 2006, Capital Partners
shall not be entitled to receive the $387,500 payment for the fourth quarter of
2006, (ii) in the event that a Sale of Security Capital is consummated after
March 31, 2006 but on or prior to June 30, 2006, the $387,500 payment for the
fourth quarter of 2006 shall be prorated and adjusted for the number of days
elapsed during the fourth quarter of 2006 prior to the date of the termination
of this Agreement pursuant to Section 2(b) of this Agreement and (iii) the
portion of the Fee payable by Security Capital with respect to each of the
second and third quarters of 2006 will be reduced by $96,875 (which amount
represents the portion of the Fee paid by Primrose to Security Capital).  The
Fee shall be subject to an appropriate adjustment, as reasonably agreed by the
affected parties pursuant to Section 9, whenever there is the occurrence of any
material unforeseen event, including, but not limited to, any significant change
in the scope of the operations of Security Capital such as, for example, a
significant change in

 

2

--------------------------------------------------------------------------------


 

scope which results from any acquisition or disposition made by Security Capital
(other than a Sale of Security Capital or a Sale of Primrose).  The Fee shall be
exclusive of reasonable out-of-pocket costs incurred by Capital Partners
directly in the performance of the services described in Section 1, which
out-of-pocket costs shall be reimbursed in accordance with
Section 4.

 

(b)           Notwithstanding anything in this Agreement to the contrary, in the
event of a Sale of Security Capital, Security Capital shall be obligated to (i)
pay its portion of the next installment payment of the Fee simultaneously with
the consummation of the Sale of Security Capital and (i) pay its portion of any
other installment payment of the Fee due during the six-month period following
the Sale of Security Capital at the time such installment payment is payable
under this Agreement.

 

5.             Section 4 of the Advisory Services Agreement is hereby deleted in
its entirety and replaced with the following:

 

4.             Costs.  Security Capital shall promptly reimburse Capital
Partners for all reasonable out-of-pocket costs incurred directly in connection
with the services to be provided under this Agreement to Security Capital,
except for rent, utilities and compensation for any employees of Capital
Partners; provided that nothing in this Agreement shall be deemed to require
Capital Partners to advance funds on behalf of Security Capital for payment of
out-of-pocket expenses.  In particular, except as otherwise determined by a
majority of the independent directors on the Board, in their sole discretion, no
separate compensation shall be paid by Security Capital to, among any others,
Brian D. Fitzgerald, A. George Gebauer, William R. Schlueter or Richard
O’Connor, or their successors, who serve as officers of Security Capital, and
who are also employees of Capital Partners.  Such reimbursement shall be made
promptly after receipt of invoices therefor submitted by Capital Partners to
Security Capital from time to time.

 

6.             The proviso set forth at the end of the first sentence of Section
9 of the Advisory Services Agreement is hereby deleted in its entirety.

 

7.             Except as expressly set forth herein, this amendment to the
Advisory Services Agreement shall not by implication or otherwise alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Advisory Services Agreement, all of which shall
remain in full force and effect.  This amendment may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.  This amendment shall be governed
by and construed in accordance with the laws of the State of Connecticut.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed as of the date first above written.

 

 

SECURITY CAPITAL CORPORATION

 

 

 

 

 

By:

    /s/ Richard W. O’Connor

 

 

 

Name: Richard W. O’Connor

 

 

Title: Controller

 

 

 

 

 

CAPITAL PARTNERS, INC.

 

 

 

 

 

By:

      /s/ William R. Schlueter

 

 

 

Name: William R. Schlueter

 

 

Title: Managing Director and

 

 

Chief Financial Officer

 

 

 

 

 

AGREED AND ACKNOWLEDGED BY:

 

 

 

 

 

PRIMROSE HOLDINGS, INC.

 

 

 

 

 

By:

      /s/ Jo Kirchner

 

 

 

Name: Jo Kirchner

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1 to the Second Amended and Restated Advisory
Services Agreement]

 

--------------------------------------------------------------------------------